UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 10)1 RCM Technologies, Inc. (Name of Issuer) Common Stock, par value $0.05 per share (Title of Class of Securities) (CUSIP Number) Bradley S. Vizi 1247 Stoner Avenue, #207 Los Angeles, California 90025 (330) 519-1158 With copies to: Steve Wolosky, Esq. Olshan Frome Wolosky LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 11, 2013 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 749360400 1 NAME OF REPORTING PERSON IRS Partners No. 19, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHAREDVOTING POWER 1,353,775* 9 SOLE DISPOSITIVE POWER 0 10 SHAREDDISPOSITIVE POWER 1,353,775* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,353,775* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.9%* 14 TYPE OF REPORTING PERSON PN * See Item 5 2 CUSIP NO. 749360400 1 NAME OF REPORTING PERSON The Leonetti/O’Connell Family Foundation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHAREDVOTING POWER 266,074* 9 SOLE DISPOSITIVE POWER 0 10 SHAREDDISPOSITIVE POWER 266,074* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 266,074* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.2%* 14 TYPE OF REPORTING PERSON CO * See Item 5 3 CUSIP NO. 749360400 1 NAME OF REPORTING PERSON M2O, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION California NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHAREDVOTING POWER 1,353,775* 9 SOLE DISPOSITIVE POWER 0 10 SHAREDDISPOSITIVE POWER 1,353,775* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,353,775* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.9%* 14 TYPE OF REPORTING PERSON CO, HC * See Item 5 4 CUSIP NO. 749360400 1 NAME OF REPORTING PERSON The Michael F. O’Connell and Margo L. O’Connell Revocable Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Not Applicable NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHAREDVOTING POWER 1,353,775* 9 SOLE DISPOSITIVE POWER 0 10 SHAREDDISPOSITIVE POWER 1,353,775* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,353,775* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.9%* 14 TYPE OF REPORTING PERSON OO, HC * See Item 5 5 CUSIP NO. 749360400 1 NAME OF REPORTING PERSON Michael O’Connell 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHAREDVOTING POWER 1,619,849* 9 SOLE DISPOSITIVE POWER 0 10 SHAREDDISPOSITIVE POWER 1,619,849* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,619,849* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.1%* 14 TYPE OF REPORTING PERSON IN * See Item 5 6 CUSIP NO. 749360400 1 NAME OF REPORTING PERSON Legion Partners Asset Management, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHAREDVOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHAREDDISPOSITIVE POWER 1,619,849* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,619,849* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.1%* 14 TYPE OF REPORTING PERSON IA * See Item 5 7 CUSIP NO. 749360400 1 NAME OF REPORTING PERSON Bradley S. Vizi 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER 1,619,849* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,620,849* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.1%* 14 TYPE OF REPORTING PERSON IN * See Item 5 8 CUSIP NO. 749360400 1 NAME OF REPORTING PERSON Christopher S. Kiper 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER 1,619,849* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,641,849* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.3%* 14 TYPE OF REPORTING PERSON IN * See Item 5 9 CUSIP NO. 749360400 The following constitutes Amendment No. 10 (“Amendment No. 10”) to the Schedule 13D filed by the undersigned (the “Schedule 13D”).This Amendment No. 10 amends the Schedule 13D as specifically set forth herein. Item 2. Identity and Background. Item 2 is hereby amended to add the following: In connection with the election of Roger H. Ballou and Bradley S. Vizi to the Board of Directors of the Issuer at the 2013 annual meeting of stockholders held on December 5, 2013 (the “2013Annual Meeting”), as described in further detail in Item 4 below, Mr. Ballou is no longer a member of the Section 13(d) group and shall cease to be a Reporting Person immediately upon the filing of this Amendment No. 10.The remaining Reporting Persons will continue filing statements on Schedule 13D with respect to their beneficial ownership of securities of the Issuer to the extent required by applicable law.Each of the remaining Reporting Persons is party to the Joint Filing Agreement, as further described in Item 6. Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following: On December 11, 2013, the Issuer announced the final voting results from the 2013 Annual Meeting and the election of two of IRS 19’s director nominees, Roger H. Ballou and Bradley S. Vizi, to the Board of Directors of the Issuer. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item 6 is hereby amended to add the following: On December11, 2013, the Reporting Persons entered into a Joint Filing Agreement in which the Reporting Persons who will remain Reporting Persons subsequent to this Amendment No. 10 agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to the securities of the Issuer to the extent required by applicable law. A copy of this agreement is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended to add the following exhibits: Joint Filing Agreement, dated December11, 2013. 10 CUSIP NO. 749360400 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:December 11, 2013 IRS PARTNERS NO. 19, L.P. By: M2O, Inc., its General Partner By: /s/ Bradley S. Vizi Name: Title: Bradley S. Vizi As Attorney-in-Fact for Michael O’Connell, Chief Executive Officer THE LEONETTI/O’CONNELL FAMILY FOUNDATION By: /s/ Bradley S. Vizi Name: Title: Bradley S. Vizi As Attorney-in-Fact for Michael O’Connell, Secretary, Chief Financial Officer and Director M2O, INC. By: /s/ Bradley S. Vizi Name: Title: Bradley S. Vizi As Attorney-in-Fact for Michael O’Connell, Chief Executive Officer THE MICHAEL F. O’CONNELL AND MARGO L. O’CONNELL REVOCABLE TRUST By: /s/ Bradley S. Vizi Name: Title: Bradley S. Vizi As Attorney-in-Fact for Michael O’Connell, Trustee 11 CUSIP NO. 749360400 LEGION PARTNERS ASSET MANAGEMENT, LLC By: /s/ Bradley S. Vizi Name: Bradley S. Vizi Title: Managing Director /s/ Christopher S. Kiper Christopher S. Kiper /s/ Bradley S. Vizi Bradley S. Vizi, Individually and as attorney-in-fact for Michael O’Connell 12
